LARSEN, Justice,
concurring and dissenting.
I concur in the result as to counts 88-163 and 88-165. With respect to count 88-164, however, I dissent.
The majority, in directing its attention to the absence of an escrow agreement in count 88-164, is elevating form over substance. What is essential here is that in all three counts the client gave appellee his money to hold because he trusted him as an attorney and because we, as the Supreme Court, had vouched for appellee’s trustworthiness as an attorney. In all three counts, that money was obtained subject to a trust, express, implied or constructive. Appellee’s clients had every right to believe that their money would be held by him until it could be disposed of as intended. Appellee violated that trust, not only with respect to counts 88-163 and 88-165, but also with respect to count 88-164.
PAPADAKOS, J., joins this concurring and dissenting Opinion.